DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 objected to because of the following informalities:  
The examiner respectfully notes claim 6  recites "if a second triggering command is acquired" and "if a third triggering command is acquired”. 
The Examiner respectfully notes that this is a contingent limitation appearing in a method claim and therefore under the broadest reasonable interpretation this limitation does not need to occur. (See Ex Parte Schulhauser). Accordingly, the Examiner requests the Applicant to positively recite this limitation by claiming “in response to acquiring a second triggering command " and “in response to acquiring a third triggering command".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The examiner respectfully notes that claim 1 line 6 and claim 8 line 7 recite “the existing service nodes”. The existing service nodes lack of antecedent basis. Claim 2-5 and claim 9-12 inherit the rejection of claim 1 and claim 8 above, respectively. Appropriate correction is required.
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirley et al. (US 20050028026 A1), referred herein as Shirley,  in view of Sarfare et al. (US 20150331766 A1), referred herein as Sarfare, further in view of Czerkowicz et al. (US 20190236302 A1), referred herein as Czerkowicz.
Regarding Claim 1, Shirley teaches
A method for restoring a blockchain network via synchronizations while maintaining a reliability on backup data and minimizing resource usage, comprising steps of: (Shirley Abst: A method and system for backing up and restoring a data set on a node of a distributed system prevents conflicts in data (a) a specific delayed node among one or more delayed nodes in the blockchain network performing delayed synchronization, wherein the delayed synchronization represents synchronization with the existing service nodes while the specific delayed node maintains a specific delay according to a specific initial setting of the specific delayed node; (Shirley [0003] To prevent a catastrophic loss of data, most computer systems back up their data contents periodically. If the data in the data set of a node are somehow damaged or lost due to errors or other problems, the backup copy can be used to restore the contents of the data set. [0020] As shown in FIG. 2, the directory service system has multiple directory service nodes 72 distributed over a computer network 70. Moreover, to prevent catastrophic data losses, each node has a backup server 90 that periodically is capable of taking take a snapshot of the contents of the directory data 74 in the database 76 at a given time, and the snapshot can be used as a backup copy of replicated directory data set in the database.) (i.e. backup copy and backup server is the specific delayed nodes, directory Service is the existing service nodes, and the backup copy is used to restore the contents of the data set is the delayed synchronization with the existing service nodes.) [0020] The snapshots preferably are taken at scheduled intervals but may also be taken upon request.) (i.e. a specific initial setting of the specific delayed node)
	Shirley does not teach by converting identities of nodes adaptively, the specific delayed node which is set to perform a conversion of an identity thereof and to thereby convert the identity thereof into a new service node, and (b) the specific delayed node when a triggering command is acquired from an administrating device in the network, in response to acquiring the triggering command, allowing at least some of the existing service nodes to perform restoration synchronization, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay.
	However, Sarfare teaches by converting identities of nodes adaptively, the specific delayed node which is set to perform a conversion of an identity thereof  and to thereby convert the identity thereof into a new service node (Sarfare abst: Methods, systems, and computer program products for providing deferred replication of recovery information at site switchover are disclosed. [0021] In an example, cluster A 110 and cluster B 160 each may provide users with physical and/or virtualized access to one or more computing environments, networked storage, database servers, web servers, application servers, software applications or computer programs of any type, including system processes, desktop applications, web applications, applications run in a web browser, web services, etc. [0023] In an example, cluster B 160 serves as a disaster recovery (DR) partner for cluster A 110 (and vice versa) … Transactions occurring on each node of cluster A 110 are replicated or copied over network 150 to a corresponding disaster recovery partner node on cluster B 160 and then replayed to keep the two clusters synchronized. Thus, when a site outage occurs or cluster A 110 is unavailable for some reason, cluster B 160 may take over operations for cluster A 110 via an automated or manual switchover.) (i.e. nodes in cluster A is specific delayed nodes and nodes in cluster B is existing service nodes. The identity of the nodes can switch over adaptively.)
and (b) the specific delayed node when a triggering command is acquired from an administrating device in the network, (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process.) (i.e. triggering command)  in response to acquiring the triggering command, allowing at least some of the existing service nodes to perform restoration synchronization, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay. (Sarfare [0021] In an example, cluster A 110 and cluster B 160 each may provide users with physical and/or virtualized access to one or more computing environments, networked storage, database servers, web servers, application servers, software applications or computer programs of any type, including system processes, desktop applications, web 
Shirley and Sarfare are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley and Sarfare before him or her to modify the Shirley’s system with Sarfare’s teaching. The motivation for doing so would be (Sarfare [0001,0023]) providing efficient high availability by switchover between disaster recovery partner nodes.
Shirley-Sarfare does not teach blockchain network. However, Czerkowicz teaches blockchain network (Czerkowicz [0002] In a decentralized network, peers communicate among themselves to resolve state. The nodes in the federated system may communicate with each other regarding the underlying state including the state of the file system. [0017] the DAG may be a blockchain storage)
Shirley,  Sarfare, and Czerkowicz are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley, Sarfare, and Czerkowicz 
	Regarding Claim 2, Shirley,  Sarfare, and Czerkowicz teach
The method of claim 1, wherein, at the step of (b), the specific delayed node, by referring to a reference block number in the triggering command and a latest delayed block number of the specific delayed node, wherein the reference block number represents a latest service block number in each of the existing service nodes before an error occurs, (Shirley [0019]  the invention can be advantageously used in other types of distributed systems that use increasing serial numbers to label new changes made by a node and use backup copies to restore the local data contents of the node. [0021] The Node ID and the USN assigned to a change form a "signature" that uniquely identifies the change across all nodes in the distributed system. [0046] This sequence of backup operation is illustrated in FIG. 3 along the timeline 98.) (i.e. the serial numbers is the reference block number)
 (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process. ) (i.e. trigging command.) [0097] In one example, switchover manager 102D identifies updates associated with volumes it is to restore by examining logged transaction for information specific to those volumes and ignoring updates to other volumes. Switchover manager 102D then applies the identified updates to shared storage 190 volumes to recover node A2 130 volumes on cluster B1 160.)
performs (i) a process of stopping the delayed synchronization and allowing at least some of the existing service nodes to perform the restoration synchronization in a first case, wherein the first case represents a case in which the reference block number corresponds to the latest delayed block number, (Sarfare [0096] In an example, switchover manager 102D identifies volumes of node A2 130 that it is to recover on cluster B 160 [0097] In an example, switchover manager 102D recovers volumes of node A2 130 by applying updates from one or more copies of logged transaction data to mirrored shared storage 190 volumes on cluster B 160. In one example, switchover manager 102D identifies updates associated with volumes it is to restore by examining logged transaction for information specific to those volumes and ignoring updates to other volumes. Switchover manager 102D then applies the identified updates to shared storage 190 volumes to recover node A2 130 volumes on cluster B1 160.) (i.e. volume identifier is the reference block number)
and (ii) a process of stopping the delayed synchronization, performing additional synchronization, and allowing at least some of the existing service nodes to perform the restoration synchronization in {YB:01019659.DOCX }21a second case, wherein the second case represents a case in which the reference block number is bigger than the latest delayed block number, and wherein the additional synchronization represents synchronization with the existing service nodes to thereby update the specific delayed node.  (Shirley [0049]  Node A requests Node B to replicate data to it and tells Node B it only knows of changes with NID=322, USN=1351 or lower. In response, Node B will send changes with NID=322 and USN=1352 or higher to Node A. In the given example, the changes X, P and D will be sent by Node B back to Node A.) (i.e. reference block number is bigger than the latest delayed block number)
Regarding Claim 3, Shirley,  Sarfare, and Czerkowicz teach
The method of claim 2, wherein, at the step of (b), in the second case, during the process of performing the additional synchronization, the specific delayed node is updated by acquiring additional blocks comprised of from a subsequent block of the latest delayed block thereof to the reference block.  (Shirley [0049]  Node A requests Node B to replicate data to it and tells Node B it only knows of changes with NID=322, USN=1351 or lower. In response, Node B will send changes with NID=322 and USN=1352 or higher to Node A. In the given example, the changes X, P and D will be sent 
Regarding Claim 4, Shirley,  Sarfare, and Czerkowicz teach
The method of claim 1, wherein, at the step of (b), the specific delayed node performs (i) a process of stopping the delayed synchronization and allowing at least some of the existing service nodes to perform the restoration synchronization in a first case, wherein the first case represents a case in which the triggering command includes an instruction for converting the identity thereof without additional synchronization, (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process.) (i.e. triggering command) [0096] In an example, switchover manager 102D identifies volumes of node A2 130 that it is to recover on cluster B 160 [0097] In an example, switchover manager 102D recovers volumes of node A2 130 by applying updates from one or more copies of logged transaction data to mirrored shared storage 190 volumes on cluster B 160. In one example, switchover manager 102D identifies updates associated with volumes it is to restore by examining logged transaction for information specific to those volumes and ignoring updates to other volumes. Switchover manager 102D then applies the identified updates to shared storage 190 volumes to recover node A2 130 volumes on cluster B1 160.) (i.e. restoration without additional synchronization)
and (ii) a process of stopping the delayed synchronization, performing the additional synchronization by referring to a reference block number in the triggering command, and allowing at least some of the existing service nodes to perform the restoration synchronization in a second case, (Shirley [0019]  the invention can be advantageously used in other types of distributed systems that use increasing serial numbers to label new changes made by a node and use backup copies to restore the local data contents of the node. [0021] The Node ID and the USN assigned to a change form a "signature" that uniquely identifies the change across all nodes in the distributed system. [0046] This sequence of backup 
wherein the second case represents a case in which the triggering command includes both the instruction for the converting the identity thereof and an instruction for the additional synchronization,  (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process. ) (i.e. trigging command.), 
wherein the reference block number represents a latest service block number in the existing service nodes before an error occurs, and wherein the additional synchronization represents synchronization with the existing service nodes by obtaining additional blocks comprised of from a subsequent block of a latest delayed block thereof to the reference block.   (Shirley [0049]  Node A requests Node B to replicate data to it and tells Node B it only knows of changes with NID=322, USN=1351 or lower. In response, Node B will send changes with NID=322 and USN=1352 or higher to Node A. In the given example, the changes X, P and D will be sent by Node B back to Node A.) (i.e. restoration with additional synchronization)
Regarding Claim 5, Shirley,  Sarfare, and Czerkowicz teach
The method of claim 1, wherein the blockchain network (Czerkowicz [0002] In a decentralized network, peers communicate among themselves to resolve state. The nodes in the federated system may communicate with each other regarding the underlying state including the state of the file system. [0017] the DAG may be a blockchain storage)
includes each of the delayed nodes set by the administrating device to have each of delays, and wherein the administrating device transmits the triggering command to the specific delayed node, to thereby allow the identity of the specific delayed node to be converted into the new service node, while the rest of the delayed nodes, which are failed to acquire the triggering command, maintain their identity as the delayed nodes.  (Sarfare [0021] In an example, cluster A 110 and cluster B 160 each may provide users with physical and/or virtualized access to one or more computing environments, networked storage, database servers, web servers, application servers, software applications or computer programs of any type, including system processes, desktop applications, web applications, applications run in a web browser, web services, etc. [0023] In an example, cluster B 160 serves as a disaster recovery (DR) partner for cluster A 110 (and vice versa) … Transactions occurring on each node of cluster A 110 are replicated or copied over network 150 to a corresponding disaster recovery partner node on cluster B 160 and then replayed to keep the two clusters synchronized. Thus, when a site outage occurs or cluster A 110 is unavailable for some reason, cluster B 160 may take over operations for cluster A 110 via an automated or manual switchover. [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process.) (i.e. nodes in cluster A is specific delayed nodes and nodes in cluster B is existing service nodes. The identity of the nodes can switchover adaptively. The node identity conversion happens with the triggering command, otherwise delayed nodes maintain their identity.)
Regarding Claim 8, Shirley teaches
A specific delayed node among one or more delayed nodes in a blockchain network for restoring the blockchain network via synchronizations while maintaining a reliability on backup data and minimizing resource usage, comprising: (Shirley Abst: A method and system for backing up and restoring a data set on a node of a distributed system prevents conflicts in data replication caused by restoration from backup data.) at least one memory that stores instructions; and at least one processor configured to execute the instructions to perform or support another device to perform: 
(I) a process of performing delayed synchronization, wherein the delayed synchronization represents synchronization with the existing service nodes while the specific delayed node maintains a specific delay according to a specific initial setting of the specific delayed node, (Shirley [0003] To prevent a catastrophic loss of data, most computer systems back up their data contents periodically. If the data in the data set of a node are somehow damaged or lost due to errors or other problems, the backup copy can be used to restore the contents of the data set. [0020] As shown in FIG. 2, the directory service system has multiple directory service nodes 72 distributed over a computer network 70. Moreover, to prevent catastrophic data losses, each node has a backup server 90 that periodically is capable of taking take a snapshot of the contents of the directory data 74 in the database 76 at a given time, and the snapshot can be used as a backup copy of replicated directory data set in the database.) (i.e. backup copy and backup server is the specific delayed nodes, directory Service is the existing service nodes, and the backup copy is used to restore the contents of the data set is the delayed synchronization with the existing service nodes.) [0020] The snapshots preferably are taken at scheduled intervals but may also be taken upon request.) (i.e. a specific initial setting of the specific delayed node)
	Shirley does not teach and (II) in response to acquiring the triggering command from an administrating device in the blockchain network, a process of allowing at least some of the existing service nodes to perform restoration synchronization, to thereby convert the identity thereof into a new service node, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay.
	However, Sarfare teaches and (II) in response to acquiring the triggering command from an administrating device in the blockchain network (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process.) (i.e. triggering command),  a process of allowing at least some of the existing service nodes to perform restoration synchronization, to thereby convert the identity thereof into a new service node, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay.
 (Sarfare [0021] In an example, cluster A 110 and cluster B 160 each may provide users with physical and/or virtualized access to one or more computing environments, networked storage, database servers, web servers, application servers, software applications or computer programs of any type, including system processes, desktop applications, web applications, applications run in a web browser, web services, etc. [0023] In an example, cluster B 160 serves as a disaster recovery (DR) partner for cluster A 110 (and vice versa) … Transactions occurring on each node of cluster A 110 are replicated or copied over network 150 to a corresponding disaster recovery partner node on cluster B 160 and then replayed to keep the two clusters synchronized. Thus, when a site outage occurs or cluster A 110 is unavailable for some reason, cluster B 160 may take over operations for cluster A 110 via an automated or manual switchover. [0096] In an example, switchover manager 102D identifies volumes of node A2 130 that it is to recover on cluster B 160 by examining one or more of cluster B 160 metadata, node B2 180 metadata, shared storage 190 metadata, and logged transaction data received from switchover manager 102B of node A2 130. ) (i.e. nodes in cluster A is specific delayed nodes and nodes in cluster B is existing service nodes. The identity of the nodes can switchover adaptively. The node identity conversion and the restore synchronization happen in response to the triggering command)
Shirley and Sarfare are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of 
Shirley-Sarfare does not teach blockchain network. However, Czerkowicz teaches blockchain network (Czerkowicz [0002] In a decentralized network, peers communicate among themselves to resolve state. The nodes in the federated system may communicate with each other regarding the underlying state including the state of the file system. [0017] the DAG may be a blockchain storage)
Shirley,  Sarfare, and Czerkowicz are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley, Sarfare, and Czerkowicz before him or her to modify the Shirley-Sarfare’s system with Czerkowicz’s teaching. The motivation for doing so would be to have a simple substitution of a blockchain storage for another storage system to obtain predictable results of efficient high availability by switchover between disaster recovery partner nodes. 
Regarding Claim 9, Shirley,  Sarfare, and Czerkowicz teach
The specific delayed node of claim 8, wherein, at the process of (II), the processor, by referring to a reference block number in the triggering command and a latest delayed block number of the specific delayed node, wherein the reference block number represents a latest service block number in each of the existing service nodes before an error occurs,  (Shirley [0019]  the invention can be advantageously used in other types of distributed systems that use increasing serial numbers to label new changes made by a node and use backup copies to restore the local data contents of the node. [0021] The Node ID and the USN assigned to a change form a "signature" that uniquely identifies the change across all nodes in the distributed system. [0046] This sequence of backup operation is illustrated in FIG. 3 along the timeline 98.) (i.e. the serial numbers is the reference block number)
 (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process. ) (trigging command)
performs (i) a process of stopping the delayed synchronization and allowing at least some of the existing service nodes to perform the restoration synchronization in a first case, wherein the first case represents a case in which the reference block number corresponds to the latest delayed block number, (Sarfare [0096] In an example, switchover manager 102D identifies volumes of node A2 130 that it is to recover on cluster B 160 [0097] In an example, switchover manager 102D recovers volumes of node A2 130 by applying updates from one or more copies of logged transaction data to mirrored shared storage 190 volumes on cluster B 160. In one example, switchover manager 102D identifies updates associated with volumes it is to restore by examining logged transaction for information specific to those volumes and ignoring updates to other volumes. Switchover manager 102D then applies the identified updates to shared storage 190 volumes to recover node A2 130 volumes on cluster B1 160.) (i.e. volume identifier is the reference block number)
and (ii) a process of stopping the delayed synchronization, performing additional synchronization, and allowing at least some of the existing service nodes to perform the restoration synchronization in a second case, wherein the second case represents a case in which the reference block number is bigger than the latest delayed block number, and wherein the additional synchronization represents synchronization with the existing service nodes to thereby update the specific delayed node.  (Shirley [0049]  Node A requests Node B to replicate data to it and tells Node B it only knows of changes with NID=322, USN=1351 or lower. In response, Node B will send changes with NID=322 and USN=1352 or higher to Node A. In the given example, the changes X, P and D will be sent by Node B back to Node A.) (i.e. reference block number is bigger than the latest delayed block number)

The specific delayed node of claim 9, wherein, at the process of (II), in the second case, during the process of performing the additional synchronization, the specific delayed node is updated by acquiring additional blocks comprised of from a subsequent block of the latest delayed block thereof to the reference block. (Shirley [0049]  Node A requests Node B to replicate data to it and tells Node B it only knows of changes with NID=322, USN=1351 or lower. In response, Node B will send changes with NID=322 and USN=1352 or higher to Node A. In the given example, the changes X, P and D will be sent by Node B back to Node A.) (i.e. the specific delayed node acquire additional blocks)
Regarding Claim 11, Shirley,  Sarfare, and Czerkowicz teach
The specific delayed node of claim 8, wherein, at the process of (II), the processor performs (i) a process of stopping the delayed synchronization and allowing at least some of the existing service nodes to perform the restoration synchronization in a first case, wherein the first case represents a case in which the triggering command includes an instruction for converting the identity thereof without additional synchronization, (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process.) (i.e. triggering command) [0096] In an example, switchover manager 102D identifies volumes of node A2 130 that it is to recover on cluster B 160 [0097] In an example, switchover manager 102D recovers volumes of node A2 130 by applying updates from one or more copies of logged transaction data to mirrored shared storage 190 volumes on cluster B 160. In one example, switchover manager 102D identifies updates associated with volumes it is to restore by examining logged transaction for information specific to those volumes and ignoring updates to other volumes. Switchover manager 102D then applies the identified updates to shared storage 190 volumes to recover node A2 130 volumes on cluster B1 160.) (i.e. restoration without additional synchronization)
and (ii) a process of stopping the delayed synchronization, performing the additional synchronization by referring to a reference block number in the triggering command, and allowing at least some of the existing service nodes to perform the restoration synchronization in a second case, (Shirley [0019]  the invention can be advantageously used in other types of distributed systems that use increasing serial numbers to label new changes made by a node and use backup copies to restore the local data contents of the node. [0021] The Node ID and the USN assigned to a change form a "signature" that uniquely identifies the change across all nodes in the distributed system. [0046] This sequence of backup operation is illustrated in FIG. 3 along the timeline 98.) (i.e. the serial numbers is the reference block number)
wherein the second case represents a case in which the triggering command includes both the instruction for the converting the identity thereof and an instruction for the additional synchronization,  (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process. ) (i.e. trigging command.) 
wherein the reference block number represents a latest service block number in the existing service nodes before an error occurs, and wherein the additional synchronization represents synchronization with the existing service nodes by obtaining additional blocks comprised of from a subsequent block of a latest delayed block thereof to the reference block.  (Shirley [0049]  Node A requests Node B to replicate data to it and tells Node B it only knows of changes with NID=322, USN=1351 or lower. In response, Node B will send changes with NID=322 and USN=1352 or higher to Node A. In the given example, the changes X, P and D will be sent by Node B back to Node A.) (i.e. restoration with additional synchronization)
Regarding Claim 12, Shirley,  Sarfare, and Czerkowicz teach
The specific delayed node of claim 8, wherein the blockchain network (Czerkowicz [0002] In a decentralized network, peers communicate among themselves to resolve state. The nodes in the federated system may communicate with each other regarding the underlying state including the state of the file system. [0017] the DAG may be a blockchain storage)
includes each of the delayed nodes set by the administrating device to have each of delays, and wherein the administrating device transmits the triggering command to the specific delayed node, to thereby allow the identity of the specific delayed node to be converted into the new service node, while the rest of the delayed nodes, which are failed to acquire the triggering command, maintain their identity as the delayed nodes.  
Claim(s) 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirley et al. (US 20050028026 A1), referred herein as Shirley,  in view of Sarfare et al. (US 20150331766 A1 ), referred herein as Sarfare, further in view of Czerkowicz et al. (US 20190236302 A1 ), referred herein as Czerkowicz, further in view of Zhu et al. (US US9495252 B2), referred herein as Zhu.
Regarding Claim 6, Shirley teaches
A method for restoring a blockchain network via synchronizations while maintaining a reliability on backup data and minimizing resource usage, comprising steps of: (Shirley Abst: A method and system for backing up and restoring a data set on a node of a distributed system prevents conflicts in data replication caused by restoration from backup data. [0003] To prevent a catastrophic loss of data, most computer systems back up their data contents periodically. If the data in the data set of a node are somehow damaged or lost due to errors or other problems, the backup copy can be used to restore the contents of the data set. [0020] As shown in FIG. 2, the directory service system has multiple directory service nodes 72 distributed over a computer network 70. Moreover, to prevent catastrophic data losses, each node has a backup server 90 that periodically is capable of taking take a snapshot of the contents of the directory data 74 in the database 76 at a given time, and the snapshot can be used as a backup copy of replicated directory data set in the database.) (i.e. backup copy and backup server is the specific delayed nodes, directory Service is the existing service nodes, and the backup copy is used to restore the contents of the data set is the delayed synchronization with the existing service nodes.)
	Shirley does not teach converting identities of nodes adaptively, comprising steps of: (a) a specific existing service node among one or more existing service nodes in the blockchain network, which is set to perform a corresponding function when one of a first to a third triggering commands is acquired from an administrating device in the blockchain network, performing a process of initializing itself when the first triggering command is acquired; and (b) the specific existing service node performing a process of (i) if the second triggering command is acquired, performing restoration synchronization with a specific delayed node among one or more delayed nodes in the blockchain network, to thereby allow an identity of the specific delayed node to be converted into a new service node in response to a conversion triggering command, resulting in completeness of an updated service data chain comprised of the existing service nodes and the new service node, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay, and (ii) if the third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay, to thereby convert an identity thereof into a new delayed node. 
	However, Sarfare teaches
comprising steps of: (a) a specific existing service node among one or more existing service nodes in the blockchain network, which is set to perform a corresponding function when one of a first to a third triggering commands is acquired from an administrating device in the blockchain network, (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process.) (i.e. triggering commands)
performing a process of initializing itself when the first triggering command is acquired; (Sarfare [0035] In an example, when a client performs a write operation, a responding node (e.g., node A1 120) first writes the data to its local NVRAM (e.g., NVRAM 122) instead of writing the data directly to a storage volume.) (i.e. storing data to the node is the initialization)
and (b) the specific existing service node performing a process of (i) if the second triggering command is acquired, performing restoration synchronization with a specific delayed node among one or more delayed nodes in the blockchain network, to thereby allow an identity of the specific delayed node to be converted into a new service node in response to a conversion triggering command, (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process. [0023] In an example, cluster B 160 serves as a disaster recovery (DR) partner for cluster A 110 (and vice versa) … Transactions occurring on each node of cluster A 110 are replicated or copied over network 150 to a corresponding disaster recovery partner node on cluster B 160 and then replayed to keep the two clusters synchronized. Thus, when a site outage occurs or cluster A 110 is unavailable for some reason, cluster B 160 may take over operations for cluster A 110 via an automated or manual switchover. [0096] In an example, switchover manager 102D identifies volumes of node A2 130 that it is to recover on cluster B 160 by examining one or more of cluster B 160 metadata, node B2 180 metadata, shared storage 190 metadata, and logged transaction data received from switchover manager 102B of node A2 130. ) (i.e. nodes in cluster A is specific delayed nodes and nodes in cluster B is existing service nodes. The identity of the nodes can switchover adaptively. The node identity conversion and the restore synchronization happen in response to the triggering command)
resulting in completeness of an updated service data chain comprised of the existing service nodes and the new service node, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay, ([0023] In an example, cluster B 160 serves as a disaster recovery (DR) partner for cluster A 110 (and vice versa) (i.e. the switched-over nodes are the new service node)
and (ii) if the third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay, to thereby convert an identity thereof into a new delayed node.  (Sarfare [0049] In an example, an administrator invokes switchover functionality by 
Shirley and Sarfare are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley and Sarfare before him or her to modify the Shirley’s system with Sarfare’s teaching. The motivation for doing so would be (Sarfare [0001,0023]) providing efficient high availability by switchover between disaster recovery partner nodes.
Shirley-Sarfare does not teach blockchain network. However, Czerkowicz teaches blockchain network (Czerkowicz [0002] In a decentralized network, peers communicate among themselves to resolve state. The nodes in the federated system may communicate with each other regarding the underlying state including the state of the file system. [0017] the DAG may be a blockchain storage)
Shirley,  Sarfare, and Czerkowicz are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley, Sarfare, and Czerkowicz before him or her to modify the Shirley-Sarfare’s system with Czerkowicz’s teaching. The motivation for doing so would be to have a simple substitution of a blockchain storage for another storage system to obtain predictable results of efficient high availability by switchover between disaster recovery partner nodes. 
	Shirley-Sarfare-Czerkowicz does not teach and (ii) if the third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay
and (ii) if the third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay
(Zhu Col. 5, lines 42-49: If the request is a restore request to restore a particular version of a data file, the processing device 210 may determine which backed up blocks of the data file are needed to re-create or re-build the particular version requested, retrieve these blocks from the data storage device 230, and send these blocks via the network interface 240 to the requesting backup agent to be re-assembled into the particular version of data file.) (i.e. the restore request is the third triggering command, request to restore a particular prior version of a data file is the information on a certain delay as the particular prior version has certain delay from the real-time version)
Shirley,  Sarfare, Czerkowicz, and Zhu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley, Sarfare, Czerkowicz, and Zhu before him or her to modify the Shirley-Sarfare- Czerkowicz’s system with Zhu’s teaching. The motivation for doing so would be to (Zhu Col. 4 lines 61-62, Col. 7 lines 7-8) restore a prior version of the data file in response to request and users may readily request restoration of a particular version of a data file of interest.
Regarding Claim 7, Shirley, Sarfare, Czerkowicz, and Zhu teach
The method of claim 6, wherein, before the step of (a), the specific delayed node performs delayed synchronization with the existing service nodes,  (Shirley 0044] T2c: Node A takes a snapshot of the data set to generate a backup copy.)
and wherein, at the step of (b), in case that the specific existing service node acquires the second triggering command, the specific delayed node allows the specific existing service node to perform the restoration synchronization, to thereby maintain the identity of the specific existing service node as it is.  (Shirley [0046] Later at the time point T6, when the system of Node A is rebooted from the restored data, the replication server 106 notes that the state data of the data set indicates the "backed-up" state and knows that the system has been restored with the backup data.) (i.e. no node identification change, maintain the existing service node as is)
Regarding Claim 13, Shirley teaches
A specific existing service node among one or more existing service nodes in a blockchain network for restoring the blockchain network via synchronizations while maintaining a reliability on backup data and minimizing resource usage, comprising: (Shirley Abst: A method and system for backing up and restoring a data set on a node of a distributed system prevents conflicts in data replication caused by restoration from backup data. [0003] To prevent a catastrophic loss of data, most computer systems back up their data contents periodically. If the data in the data set of a node are somehow damaged or lost due to errors or other problems, the backup copy can be used to restore the contents of the data set. [0020] As shown in FIG. 2, the directory service system has multiple directory service nodes 72 distributed over a computer network 70. Moreover, to prevent catastrophic data losses, each node has a backup server 90 that periodically is capable of taking take a snapshot of the contents of the directory data 74 in the database 76 at a given time, and the snapshot can be used as a backup copy of replicated directory data set in the database.) (i.e. backup copy and backup server is the specific delayed nodes, directory Service is the existing service nodes, and the backup copy is used to restore the contents of the data set is the delayed synchronization with the existing service nodes.)
at least one memory that stores instructions; and at least one processor configured to execute the instructions to perform or support another device to perform: (Shirley [0012] The invention may be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices.)

(I) a process of performing a process of initializing itself when a first triggering command is acquired, 
(II) a process of performing a process of (i) if a second triggering command is acquired, performing restoration synchronization with a specific delayed node among one or {YB:01019659.DOCX }2 6more delayed nodes in the blockchain network, to thereby allow an identity of the specific delayed node to be converted into a new service node in response to a conversion triggering command, resulting in completeness of an updated service data chain comprised of the existing service nodes and the new service node, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay, and (ii) if the third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay, to thereby convert an identity thereof into a new delayed node. 
	However, Sarfare teaches
(I) a process of performing a process of initializing itself when a first triggering command is acquired, (Sarfare [0035] In an example, when a client performs a write operation, a responding node (e.g., node A1 120) first writes the data to its local NVRAM (e.g., NVRAM 122) instead of writing the data directly to a storage volume.) (i.e. storing data to the node is the initialization)
(II) a process of performing a process of (i) if a second triggering command is acquired, performing restoration synchronization with a specific delayed node among one or {YB:01019659.DOCX }2 6more delayed nodes in the blockchain network, to thereby allow an identity of the specific delayed node to be converted into a new service node in response to a conversion triggering command, (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process. [0023] In an example, cluster B 160 serves as a 
resulting in completeness of an updated service data chain comprised of the existing service nodes and the new service node, wherein the restoration synchronization represents synchronization based on blocks included in the specific delayed node without the specific delay ([0023] In an example, cluster B 160 serves as a disaster recovery (DR) partner for cluster A 110 (and vice versa) (i.e. the switched-over nodes are the new service node)
and (ii) if a third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay, to thereby convert an identity thereof into a new delayed node.  (Sarfare [0049] In an example, an administrator invokes switchover functionality by issuing a switchover command using a command line or graphical user interface (GUI). In some examples, site switchover may occur in response to an outage or other condition detected by a monitoring process. ) 
Shirley and Sarfare are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of 
Shirley-Sarfare does not teach blockchain network. However, Czerkowicz teaches blockchain network (Czerkowicz [0002] In a decentralized network, peers communicate among themselves to resolve state. The nodes in the federated system may communicate with each other regarding the underlying state including the state of the file system. [0017] the DAG may be a blockchain storage)
Shirley,  Sarfare, and Czerkowicz are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley, Sarfare, and Czerkowicz before him or her to modify the Shirley-Sarfare’s system with Czerkowicz’s teaching. The motivation for doing so would be to have a simple substitution of a blockchain storage for another storage system to obtain predictable results of efficient high availability by switchover between disaster recovery partner nodes. 
Shirley-Sarfare-Czerkowicz does not teach and (ii) if the third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay
	However, Zhu teaches and (ii) if the third triggering command is acquired, by referring to information on a certain delay included in the third triggering command, performing delayed synchronization with the updated {YB:01019659.DOCX }23service data chain while maintaining the certain delay
(Zhu Col. 5, lines 42-49: If the request is a restore request to restore a particular version of a data file, the processing device 210 may determine which backed up blocks of the data file are needed to re-create or re-build the particular version requested, retrieve these blocks from the data storage device 230, and send these blocks via the network interface 240 to the requesting backup agent to be 
Shirley,  Sarfare, Czerkowicz, and Zhu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shirley, Sarfare, Czerkowicz, and Zhu before him or her to modify the Shirley-Sarfare- Czerkowicz’s system with Zhu’s teaching. The motivation for doing so would be to (Zhu Col. 4 lines 61-62, Col. 7 lines 7-8) restore a prior version of the data file in response to request and users may readily request restoration of a particular version of a data file of interest.
Regarding Claim 14, Shirley, Sarfare, Czerkowicz, and Zhu teach
The specific existing service node of claim 13, wherein, before the process of (II), the specific delayed node performs delayed synchronization with the existing service nodes,  (Shirley 0044] T2c: Node A takes a snapshot of the data set to generate a backup copy.)
and wherein, at the process of (II), in case that the processor acquires the second triggering command, the specific delayed node allows the specific existing service node to perform the restoration synchronization, to thereby maintain the identity of the specific existing service node as it is. (Shirley [0046] Later at the time point T6, when the system of Node A is rebooted from the restored data, the replication server 106 notes that the state data of the data set indicates the "backed-up" state and knows that the system has been restored with the backup data.) (i.e. no node identification change, maintain the existing service node as is)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183